 


110 HRES 842 EH: Expressing sympathy to and pledging the support of the House of Representatives and the people of the United States for the victims of Cyclone Sidr in southern Bangladesh.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 842 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Expressing sympathy to and pledging the support of the House of Representatives and the people of the United States for the victims of Cyclone Sidr in southern Bangladesh. 
 
 
Whereas on November 15, 2007, Cylcone Sidr hit the coast of southern Bangladesh with 155 mile-an-hour winds that smashed tens of thousands of homes, damaged roads and buildings, and caused a 15-foot tidal surge that ruined thousands of hectares of crops; 
Whereas early reports have branded the destruction from Cyclone Sidr as the worst in Bangladesh in 16 years; 
Whereas the resulting damage from the cyclone affected more than 8,000,000 people through loss of their homes and livelihoods; 
Whereas over half of the affected internally displaced population are children; 
Whereas Bangladesh’s Disaster Ministry estimates that the cyclone damaged or destroyed 1,500,000 houses; 
Whereas the death toll from the cyclone stands at more than 3,000;  
Whereas as the 4 districts in southern Bangladesh that were most drastically affected by the cyclone are Patuakhali, Bagerhat, Barisal, and Pirojpur;  
Whereas one relief worker commented that Bagerhat looked like a valley of death in the days after the storm; 
Whereas an entire island in Barisal, another district of southern Bangladesh, was submerged under at least 6 feet of water and houses were blown away by winds;  
Whereas the capital, Dhaka, which is located over 130 miles away from the devastated southern coastline, was also impacted by the storm, losing access to power and water for days; 
Whereas a massive tidal wave that was caused by Cyclone Sidr hit the Sunderbans, the world’s biggest mangrove forest that is home to the endangered Royal Bengal tiger, leaving a wake of death and destruction that have caused experts to declare the forest an ecological disaster; 
Whereas officials at the United Nations World Food Program have appealed for international aid to help save lives in Bangladesh, noting that food supplies have been severely disrupted by the cyclone; and 
Whereas, due to the limited access to water supply and sanitation facilities that millions of Bangladeshis will face, health officials have warned against the possibility of cholera, dysentery, and other waterborne diseases: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its heartfelt sympathy for the victims of Cyclone Sidr, which has affected southern Bangladesh; 
(2)conveys its sincere support to the people of Bangladesh; 
(3)supports the United States Government’s efforts to immediately make available all appropriate assistance requested by Bangladeshi authorities; and  
(4)reaffirms its commitment to provide relief aid to the victims as the effects of the cyclone continue to unfold. 
 
Lorraine C. Miller,Clerk.
